Lott, Justice.
This application is made by the plaintiff, with full knowledge of the facts set up in the defendant’s answer, charging her with dereliction in the discharge of her marital duties, and excusing his own conduct; and yet no affidavit is made in explanation or denial of these facts. Then, too, the acts of misconduct and abandonment set up in the complaint are, most of them, denied or explained by the defendant; and the principal allegations are explained by other parties who were witnesses to the transactions. Upon the whole, after a careful examination of the whole matter, I have come to the conblusion that there is too much doubt raised by the facts now presented, as to her right to ultimate relief, to-justify me in extending to the *540plaintiff the relief she now asks, especially as it is clearly shown that the defendant’s means are very small, and not sufficient to enable him to make an allowance to be of much avail to the plaintiff.
Application denied; order to be entered in Westchester county.